Title: To Thomas Jefferson from Henry Dearborn, 13 June 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir
                     
                            War Department June 13. 1808
                        

                        I have the honor of proposing for your approbation the following Promotions and appointments in the Army of the United States, viz
                  Regiment of Artillerists
                  First Lieut. Clarence Mulford to be promoted to the rank of Captain vice Josiah Dunham resigned April 30th. 1808
                  First Lieut. William Wilson to be promoted to the rank of  Captain vice George Peter appointed Captain of Light Artillery May 3d. 1808
                  Second Lieut Julius F Heileman to be promoted to the rank of First Lieut. vice Clarence Mulford promoted April 30th. 1808
                  Second Lieut Pascal V. Bouis to be promoted to the rank of First Lieut, vice, William Wilson promoted May 3d. 1808.
                  Second Lieut. John Gansevoort to be promoted to the rank of First Lieut. vice Thomas A Smith appointed Captain of Riflemen May 3d. 1808
                  Cadets Samuel B Rathburn, Louis Valle & Herman H. Fay, to be appointed Second Lieut in the Regiment of Artillerists
                  First Regiment of Infantry
                  First Lieut Horatio Stark, to be promoted to the rank of Captain vice Zebulon M. Pike appointed Major 6th Regt. of Infy. May 3d. 1808
                  Second Lieut John Roney to be promoted to the rank of First Lieut vice Horatio Stark promoted May 3d. 1808
                  Ensn. Philip Ostrander to be promoted to the rank of Second Lieut. vice John F Bowie resigned May 1. 1808.
                  Ensn. Nathaniel Pryor to be promoted to the rank of Second Lieut vice John Roney promoted May 3d. 1808.
                  Second Regiment of Infantry
                  Second Lieut. Benjamin S Smoot to be promoted to the rank of First Lieut, vice, George W Sevier appointed Capt. of Riflemen May 3. 1808
                  Ensn. John Davis to be promoted to the rank of  Second Lieut vice Benjamin Smoot promoted May 3d. 1808.
                  Benedict Stewart & Dixon Stansbury of Maryland, John Campbell of Virginia, Robert Cherry & John Mathers of the District of Columbia to be appointed Ensigns of Infantry.
                  John L Murray of Indiana, William T Davidson & Matthew Cunningham of Pennsylvania, Robert Simpson of the District of Columbia and John Cooper of New York to be appointed Surgeons Mates
                  Accept Sir assurances of my high respect and consideration
                        
                            H Dearborn
                     
                        
                    
                     [Order by TJ:]
                     Approved
                                          
                  
                            Th: Jefferson
                            
                        
               